Citation Nr: 1127123	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder or arm disorder.

2.  Entitlement to service connection for blocked arteries, claimed as due to smoking, including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bladder cancer, claimed as due to smoking, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2008 the veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript is in the claims file.  

The Board in a January 2009 decision reopened claims of entitlement to service connection for a right shoulder or arm disorder, and bilateral foot disorders.  The Board then granted service connection for disorders of the feet, consisting of pes planus and arthritis.  The Board then remanded claims for service connection for a right shoulder or arm disorder (as a reopened claim on the merits), for service connection for blocked arteries and bladder cancer (claimed as due to smoking as secondary to service-connected PTSD), and for an increased evaluation for PTSD.  The claims for service connection for a right shoulder or arm disorder, for blocked arteries, and for bladder cancer all now return to the Board for further review.  

By a September 2010 rating action, the Veteran was granted a 100 percent disability rating for his service-connected PTSD.  This is considered a complete grant of the appealed claim for increased rating for PTSD, and accordingly there is no longer a case in controversy for appellate review by the Board as to that issue. 


FINDINGS OF FACT

1.  A preponderance of the competent and probative evidence of record is against a right shoulder or arm disorder having developed in service or otherwise being causally related to service.  

2.  Arthritis of the right shoulder was not shown to have been present to a disabling degree within the first post-service year.  

3.  No competent and probative evidence of record supports a link, based on causation or aggravation, between the Veteran's PTSD and his tobacco use or smoking.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder or arm disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for blocked arteries due to smoking, including as secondary to PTSD, are not met; service connection based on tobacco smoking on a direct basis is barred as a matter of law.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.300(c), 3.303, 3.310 (2010).

3.  The criteria for service connection for bladder cancer due to smoking, including as secondary to PTSD, are not met; service connection based on tobacco smoking on a direct basis is barred as a matter of law.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.300(c), 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for a right shoulder or arm disorder, and for service connection for blocked arteries and bladder cancer claimed due to tobacco use including as secondary to service-connected PTSD.  A VCAA notice letter was sent in October 2004, prior to the RO's initial adjudication of the claims in December 2004.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  

The Veteran was afforded a further VCAA letter addressing these claims in February 2008, and in this letter the Veteran was afforded Dingess-type notice.  To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied.

The October 2004 and February 2008 VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claims.  Based on information provided by the Veteran in the course of multiple claims simultaneous with and inclusive of the claim for service connection herein adjudicated, he advised of VA treatment received.  On that basis VA treatment records, some private records submitted by the Veteran, as well as service treatment records (STRs) and service examination records, were obtained and associated with the claims file.  

Pursuant to the Board's February 2009 remand, the Veteran was also afforded additional VCAA notice in February 2009 addressing theories of entitlement for the claimed blocked arteries and bladder cancer as due to smoking, including as secondary to service-connected PTSD.  

The Veteran was appropriately informed of records obtained, including by the appealed rating decision,  an SOC, and SSOCs, including most recently by an SSOC in April 2011.  He was thus, by implication, also informed of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.  In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed infra, the Veteran was afforded the opportunity of a VA examination in November 2010 to address his claimed right shoulder or arm disorder, for which he failed to appear without good cause shown.  The Board finds that the requirement of an opportunity of a VA examination as required by 38 C.F.R. § 3.159(c)(4), was thereby satisfied, despite the Veteran's failure to appear for the examination.  38 C.F.R. § 3.655(b) (2010).  

Also as discussed infra, the claims for service connection for blocked arteries and bladder cancer as due to smoking begun in service are denied as a matter of law, and hence no development, including no examination, is required to address that basis of disposition of those claims.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

There is no indication of a nexus between the Veteran's PTSD and his tobacco use so as to necessitate a VA examination address the his claims for service connection for blocked arteries and bladder cancer based on tobacco use as secondary to PTSD, because the evidence of a "pertinent evidence of event, injury, or disease in service" requirement is not met.  38 C.F.R. § 3.159(c)(4).  The Board has herein determined that the Veteran's own lay assertions are not cognizable to constitute such nexus evidence, and the record does not otherwise support such a nexus, with no such nexus revealed including upon VA psychiatric examination addressing the Veteran's PTSD in December 2009, or upon VA psychiatric treatments or examinations otherwise within the record.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by statements and testimony, including at a hearing conducted before the undersigned Veterans Law Judge in October 2008.  There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein.

The Board also finds that the development required by the Board's January 2009 remand has been substantially fulfilled.  This included affording the Veteran an additional VCAA letter, asking the Veteran for any additional evidence or information in furtherance of his appealed claims, obtaining the above-discussed VA examination for his claimed right shoulder or arm disorder (satisfied, pursuant to 38 C.F.R. § 3.655(b), by the scheduled examination for which the Veteran failed to appear), and readjudication of the claim by the RO or AMC.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.

II.  General Laws and Regulations Governing Claims
for Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporaneous medical evidence against lay statements.  

III.  Claim for Service Connection for a Right Shoulder
or Arm Disorder

The Veteran has claimed entitlement to service connection for a right shoulder or arm disorder.  This claim was reopened by the Board by its February 2009 decision.  The Board in February 2009 remanded the current claim in substantial part to obtain a VA examination to address the nature and etiology of the Veteran's current right shoulder disorder.  Unfortunately, the Veteran failed to appear for that examination scheduled in November 2010, without good cause shown for his failure to appear.  Neither the Veteran nor his authorized representative has addressed this failure to appear for this scheduled examination, including in the representative's June 2011 Written Brief Presentation to the Board.  There is no evidence of record of a failure or irregularity in the notice afforded the Veteran for that scheduled examination, and the Veteran did appear for a psychiatric examination for his PTSD in December 2009, on which basis the RO in a September 2010 decision granted the Veteran a total disability rating.  Neither that psychiatric examination nor treatment records contained within the claims file indicate the presence of psychiatric or other disability preclusive of his attending a VA examination to address his claimed shoulder or arm  disorder.  

The Board concludes that in the absence of any basis of preclusion of its applicability, the regulation governing consequences of failure to attend a scheduled VA examination for compensation purposes applies in this case.  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such an examination, action shall be taken in  accordance with 38 C.F.R. § 3.655(a),(b) (2010).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record.  Id.  Accordingly, the Board here decides the claim for service connection for a right shoulder or arm disorder based on the evidence of record.  

The service treatment records (STRs) contain a treatment record in August 1966 documenting a complaint of shoulder pain with an assessment of contusion of the right shoulder.  No other record from service addresses a condition of the right shoulder.  The post-service records include recent records documenting symptomatic disability of the right shoulder, osteoarthritis of the right shoulder as well as a rotator cuff tear diagnosed by MRI in July 2003.  The Veteran testified at his Travel Board hearing to having had nagging pain in the right shoulder since service.  Lay statements are competent as to presence of disability or symptoms of disability which are within the purview of lay knowledge and which are subject to lay observation, such as this reported nagging pain since service.  Jandreau.  Lay evidence is potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence, as is also the case here with the veteran's complaint of ongoing right shoulder pain since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board observes that the Veteran was afforded a VA general examination for compensation purposes in January 1968, and that examiner addressed the Veteran's complaints of multiple body systems, including musculoskeletal complaints addressing the back, left ankle, and feet.  It appears unlikely that the Veteran would have failed to complain of difficulties with his right shoulder or arm at that time if he had persistent disability in that body part at that time, particularly in light of the Veteran's pending claim at that time - submitted in October 1967 - for disability of the back, legs, arms, and flat feet.  The Veteran also submitted a claim for service connection for multiple musculoskeletal disabilities in May 1993, and he did not then assert the presence of any disability of the right shoulder or arm.  The interval between service and the 1990s provides no additional evidence of any complaint, finding, or treatment for a right shoulder or arm disorder.  

Thus while the Veteran has asserted, including in October 2008 testimony, that his right shoulder and arm disorder has persistent symptomatically since service, it was not established as a chronic or ongoing disability in service; a claim was not actively pursued and disability was not asserted upon VA examination in January 1968 or upon claim for service connection for multiple musculoskeletal disabilities in May 1993; and no medical record supports any complaint, finding, diagnosis, or treatment for disability of the right shoulder or arm for decades after service.  The Board finds this evidence of non-pursuit of right shoulder disability claim despite active claims for service connection for musculoskeletal disabilities in October 1967 and May 1993 and despite general medical examination in January 1968, and no evidence of complaint or finding or diagnosis or treatment for right shoulder or arm disability for decades post service, taken as a whole, to outweigh the Veteran's otherwise credible assertion of a nagging pain in the shoulder since service.  With the preponderance of the evidence against the Veteran's having a right shoulder or arm disorder either chronically since service or continuing from service, or otherwise causally related to service, the Board finds the preponderance of the evidence against the Veteran's claim for service connection for a right shoulder or arm disorder on a direct basis.  38 C.F.R. § 3.303.  

The evidence does not support the presence of the Veteran's diagnosed right shoulder arthritis to a disabling degree within the first post-service year.  Hence, service connection for right shoulder arthritis is not warranted on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Current arthritis of the right arm (other than the shoulder) is not support by the evidence of record.  

Because the preponderance of the evidence is against the claim for service connection for a right shoulder or arm disorder, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Claims for Service Connection for Blocked Arteries and Bladder Cancer,
As Due to Smoking, Including as Secondary to PTSD

 The Veteran has claimed entitlement to service connection for both blocked arteries and bladder cancer as due to smoking.  He has asserted that this should be service connected both because he began smoking in service and because he has continued smoking due to his service-connected PTSD.  The Veteran does not claim that his blocked arteries or bladder cancer are directly related to service, nor does the evidence so inform, and hence these claims are not herein considered on a direct basis.  38 C.F.R. § 3.303.  

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice- connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The amended regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the old, less restrictive rules for secondary service connection will apply in this case.    

As implemented by VA in 38 C.F.R. § 3.300(c), with respect to a tobacco-related disability, for claims filed after June 9, 1998, which is inclusive of the Veteran's current claims on appeal, Congress has by statute prohibited the grant of service connection for a disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002).  Thus, the Veteran's claims for service connection for blocked arteries and bladder cancer as due to tobacco use based on that tobacco use beginning in service are barred as a matter of law.  Id.  Therefore, these claim of entitlement to VA benefits based on tobacco use beginning in service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Tobacco-related statutes and regulations do not bar a finding of secondary service connection for a disability related to a veteran's use of tobacco products after service, as is asserted in this case, where that disability is asserted to be proximately due to a service-connected disability (here PTSD) that is not service connected on the basis of being attributable to such veteran's use of tobacco products during service.  See VAOPGCPREC 6-2003; 69 Fed. Reg. 25178 (2004).  In this case, PTSD was service connected on a direct basis, and therefore the Veteran's claims for service connection blocked arteries and bladder cancer due to smoking as secondary to service-connected PTSD are not prohibited by 38 C.F.R. § 3.300(c).

Because the Veteran has asserted that smoking has persisted due to PTSD, this is indirectly a claim based on secondary causation or aggravation, with the assertion being that smoking has been caused or aggravated by PTSD and smoking, in turn causing or aggravating his blocked arteries or bladder cancer.  However, the Board observes that there is no evidence to support causation or aggravation of smoking by PTSD in this case.  The Veteran, as a layperson, lacks the requisite medical expertise to cognizably address whether his PTSD has caused or aggravated his smoking, or that smoking has in turn caused or contributed to his blocked arteries and bladder cancer.  Espiritu; cf. Jandreau.  

The Veteran was recently afforded a VA examination expressly to address the nature and scope of his service-connected PTSD, and that examination was quite thorough, addressing the nature of his symptoms of disability and their effect on his functioning.  The examination was also quite generous in assessing the scope of his PTSD's effect on his functioning, concluding that the Veteran was so impaired that the RO was able to conclude that a total (100 percent) disability rating was warranted despite his having had a long career and retirement from the Post Office, and additional employment for multiple years until very recently prior to the examination, with a substantial proportion of the Veteran's dysfunction appearing to reside within the bounds of marital discord and not necessarily related to his Vietnam experiences.  

Despite that examiner's generosity in assessing the breadth and scope of the Veteran's PTSD for compensation purpose, the examiner did not find that his PTSD affected his smoking habit.  Rather, the examiner noted the Veteran's report of a smoking habit since Vietnam based on cigarettes having been provided with meals in service, and the Veteran having attempted to quit several times over the years since then, with success for brief periods yet "relapse to nicotine use."  The examiner identified no interrelationship between the Veteran's PTSD and its symptoms and his nicotine addiction and smoking habit.   Rather, the examiner merely noted the Veteran's self-perception of a mild nicotine addiction, with an ongoing smoking habit of one-half to one pack of cigarettes per day.  

In the absence of cognizable evidence of a link based on either causation or aggravation between the Veteran's service-connected PTSD and his smoking, the Board finds the preponderance of the evidence against the Veteran's claims for service connection for blocked arteries and bladder cancer as secondary to PTSD, with those claims based on PTSD causing or aggravating smoking, and smoking in turn causing or aggravating blocked arties or bladder cancer.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the Veteran's claims for service connection for blocked arties and bladder cancer as secondary to PTSD, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

ORDER

Service connection for a right arm or shoulder disorder is denied. 

Service connection for blocked arteries is denied.

Service connection for bladder cancer is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


